Citation Nr: 0318742	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  01-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the right radius with traumatic arthritis of 
the right elbow, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from September 
1979 to September 1982 and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO denied the issue 
of entitlement to a disability evaluation greater than 
10 percent for the service-connected residuals of a fracture 
of the right radius with traumatic arthritis of the right 
elbow.  

In March 2002, the Board determined that the veteran's 
increased rating claim required further development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  Based 
upon this conclusion, the Board undertook evidentiary 
development with regard to this issue.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's increased rating 
claim for the service-connected residuals of a fracture of 
his right radius with traumatic arthritis of his right elbow, 
pursuant to 38 C.F.R. § 19.9(a)(2).  Significantly, however, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) invalidated 
38 C.F.R. § 19.9(a)(2), including 38 C.F.R. § 19.9(a)(2)(ii) 
(regarding notice to the veteran and his or her 
representative/attorney of the evidence obtained as a result 
of Board development and the opportunity to respond).  See 
also, 38 C.F.R. § 20.903.  Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Pursuant 
to this recent decision, the Federal Circuit Court explained 
that the proper procedure is to allow the RO an opportunity 
to review in the first instance the evidence procured as a 
result of Board development.  Id.  

Further review of the claims folder indicates that, in July 
2002, the veteran reported that he had received treatment for 
his service-connected right radius and right elbow disability 
from a private physician and from a VA doctor at the VA 
Medical Center (VAMC) in Salt Lake City, Utah.  Copies of 
records of medical care that the veteran received from his 
private physician have been obtained and associated with his 
claims folder.  However, the records that have been procured 
are only dated from July to August 2000.  No more recent 
medical reports were received.  As of March 2003, when this 
doctor submitted a statement regarding the current condition 
of the veteran's right upper extremity, the physician was 
still treating the veteran.  Additionally, no attempt was 
made to obtain records of recent treatment that the veteran 
received for this service-connected disability at the Salt 
Lake VAMC.  

Moreover, in August 2002, the veteran underwent a VA 
examination of his right radius and right elbow to determine 
the current nature and extent of this service-connected 
disability.  In view of the apparent existence of outstanding 
records of outpatient treatment for this service-connected 
disability as well as the March 2003 letter from the 
veteran's private physician who discussed the level of 
impairment resulting from this disorder at that time, the 
Board believes that the veteran should undergo another VA 
examination of his right radius and right elbow.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should also ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered right upper 
extremity treatment to him since August 
2000.  The Board is particularly 
interested in records of such treatment 
that the veteran received from 
Dr. Kenneth W. Jee at the Tanner Memorial 
Clinic since August 2000.  After 
furnishing the veteran the appropriate 
release forms, obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.  

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to the service-connected 
residuals of a fracture of his right 
radius with traumatic arthritis of his 
right elbow from the VAMC in Salt Lake 
City, Utah since July 1999.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of a fracture 
of his right radius with traumatic 
arthritis of his right elbow.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should provide a discussion 
of the ranges of motion of the veteran's 
right elbow (including the normal ranges 
of motion of this joint) and should note 
whether the veteran has loss of pronation 
motion beyond the last quarter of the arc 
(with his right hand not approaching full 
pronation), whether he has loss of 
pronation motion beyond the middle of the 
arc, whether his right hand is fixed near 
the middle of the arc or is in moderate 
pronation, whether his right hand is 
fixed in full pronation, and whether his 
right hand is fixed in supination or 
hyperpronation.   
 
In addition, the examiner should note 
whether the veteran's right arm and elbow 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his right arm and 
right elbow repeatedly over a period of 
time.   

5.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
a disability rating greater than 
10 percent for the service-connected 
residuals of a fracture of the right 
radius with traumatic arthritis of the 
right elbow.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in November 2000.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



